DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The specification of this application does not explicitly disclose log-linear models and their relationship with an insulin sensitivity factor (ISF) and/or a carbohydrate-to-insulin ratio (CIR).  Moreover, the scope of claim 1 does not correspond to a process to generate control signals for controlling the delivery of insulin to the body.  In order to expedite the prosecution of this application, the examiner of record invites applicant to respond to the following section 112 rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 21 disclose the steps of:
Receiving [receive] a total daily basal dose input; 
determining [determine], responsive to a first log-linear model representing a relationship between total daily basal dose and insulin sensitivity factor, an insulin sensitivity factor corresponding to the total daily basal dose input; and 
determining [determine], responsive to a second log-linear model representing a relationship between total daily basal dose and carbohydrate-to-insulin ratio, a carbohydrate-to-insulin ratio corresponding to the total daily basal dose input.
The cited claims above, explicitly disclose a “first log-linear model” and a “second log-linear model”.  There is no mention in the specification of log-linear models to represent relationships between a total daily dose of insulin, and specifically, (1) an insulin sensitivity factor and (2) a carbohydrate to insulin ratio.  For example, the insulin sensitivity factor (ISF) is mentioned in paragraphs 0012, 0035, 0060, 0195, 0196, 0204, 0208, and 0209; however, these paragraphs do not describe any relation between the ISF and a first log-linear model.  Similarly, the specification does not describe any relation between a carbohydrate to insulin ratio a second log linear model.  Therefore, there is no support in the specification for independent claims 1, 10, and 21 and their respective dependent claims.  
Finally, a log linear model is a mathematical model that takes the form of a function whose logarithm equals a linear combination of the parameters of the model, which makes it possible to apply multivariate linear regression.  Since this type of model can be applied to any variable, it is imperative that (a) the specification offers a clear explanation [explicit explanation] of the relationship between the first and second log linear models and the ISF and the carbohydrate-to-insulin, respectively, and (b) that the scope of the claims of the invention correspond to the teachings in the specification.  The teachings of the specification disclose that the purpose of the invention is a process to generate control signals for controlling the delivery of insulin to the body.  The scope of claim 1 is not limited to that purpose.  Correction and clarification are respectfully requested.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783